WOLF, J.,
dissenting.
Contrary to the conclusion reached by the trial court and the majority, appellant’s motion, along with the accompanying supporting affidavits, present a facially sufficient claim of newly discovered evidence requiring either attachment of portions of the record conclusively refuting the claim or an evidentiary hearing. See Robinson v. State, 770 So.2d 1167, 1170 (Fla.2000); Jones v. State, 709 So.2d 512, 521 (Fla.1998).
*1078I find the appellant’s allegations were neither equivocal nor pertaining only to a matter of collateral impeachment and, according to appellant’s motion, related directly to the veracity of the testimony of the only witness to appellant’s crimes. I would reverse and remand for further proceedings.